FILE COPY




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 17, 2020

                                        No. 04-20-00133-CR

                                    Christopher G. MARTINEZ,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 19-02-0049-CRA
                            Honorable Lynn Ellison, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant
to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues
to raise on appeal. Counsel certifies he served copies of the brief and motion on appellant,
provided appellant with a copy of the appellate record, and informed appellant of his right to
review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—
San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio
1996, no pet.).

       If appellant desires to file a pro se brief, he must do so no later than December 28,
2020. See Bruns, 924 S.W.2d at 177 n.1.

        The State filed a notice waiving its right to file a brief in this case unless appellant files a
pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no later
than thirty days after appellant’s pro se brief is filed in this court.



                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court